                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                       No. 7:19-cv-00035-FL




 AMERICAN FIDELITY ASSURANCE COMPANY,

                                Plaintiff,

 v.

 DORIS MCRAE MOORE, in their individual
 capacities and as trustees of that Certain Irrevocable
 Life Insurance Trust dated January 29, 1992, That
 Certain Trust dated January 30, 1992 and/or Mary
 McRae Lee Irrevocable Life Insurance Trust dated                          ORDER
 January 30, 1992; MARY ANN MOORE MASTERS,
 in their individual capacities and as trustees of that
 Certain Irrevocable Life Insurance Trust dated January
 29, 1992, That Certain Trust dated January 30, 1992
 and/or Mary McRae Lee Irrevocable Life Insurance
 Trust dated January 30, 1992; LEWIS D. MOORE,
 JR., in their individual capacities and as trustees of that
 Certain Irrevocable Life Insurance Trust dated January
 29, 1992, That Certain Trust dated January 30, 1992
 and/or Mary McRae Lee Irrevocable Life Insurance
 Trust dated January 30, 1992; AND RALPH S. LEE II,
 in their individual capacities and as trustees of that
 Certain Irrevocable Life Insurance Trust dated January
 29, 1992, That Certain Trust dated January 30, 1992
 and/or Mary McRae Lee Irrevocable Life Insurance
 Trust dated January 30, 1992,

                                Defendants.


       This matter is before the Court on the motion of Plaintiff American Fidelity Assurance

Company and Defendants Doris McRae Moore and Mary Ann Masters, individually and in their

capacities as trustees, requesting exemption from participation in mediation in this matter pursuant
to Local Civil Rule 101.1a(e). The Court has reviewed the motion and record in this matter and

finds there is good cause to allow the motion.

       It is therefore ordered that parties’ motion is granted and that the parties are excused and

exempted from participating in mediation under Local Civil Rule 101.1a(e) and the Case

Management Order entered in this action.
                1st day of August, 2019.
       This the ___

                                             ______________________________________
                                             HON. LOUISE W. FLANAGAN
                                             United States District Judge
